Citation Nr: 1139303	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  06-09 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, or anxiety.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran had active service from March 28, 1978, to August 8, 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Although no Board hearing was requested, the Veteran testified before a Decision Review Officer at the RO in June 2006 and January 2007.  Notes and a transcript from these hearings are associated with the claims file.  

These issues were previously before the Board on two occasions.  In June 2009, the issue of service connection for tinnitus was also before the Board, but this benefit was granted in full in a February 2010 rating decision.  In June 2011, the Board found that the remand directives had not been substantially completed and, therefore, a remand was required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  The case now returns to the Board for further review.  

With respect to the claim for bilateral hearing loss, the Board finds that the remand directives have now been substantially completed, and no further development is necessary for a fair adjudication.  As such, another remand is not required as to this issue.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

However, still further development is necessary with respect to the claim for an acquired psychiatric disorder.  As noted in the two prior remands, the evidence of record contains numerous psychiatric diagnoses, in addition to depression or anxiety due to trauma, as stated by the Veteran in his January 2005 claim.  Further, there is an indication of a possible current diagnosis of PTSD and depression, as well as treatment for anxiety before and during service.  As such, this issue has been recharacterized as stated above to encompass all currently diagnosed acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Accordingly, the issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, he had hazardous noise exposure during service, and he has a current left ear hearing loss disability that was incurred or aggravated due to such noise exposure, or is related to the service-connected tinnitus.

2.  While the Veteran had hazardous noise exposure during service, the evidence of record fails to establish a current right ear hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred as a result of active duty service.  38 U.S.C.A. §§ 1101, 1131, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

As the Board finds herein that service connection is warranted for left ear hearing loss, no further development is necessary in this regard.  Concerning right ear hearing loss, the Veteran was advised in January 2005, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his service connection claim, as well as of the responsibilities of the Veteran and VA in obtaining such evidence.  After the rating decision, and in compliance with the prior remand, the Veteran was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman in June 2011.  The timing defect as to this notice was cured by the subsequent readjudication of the Veteran's claim in an August 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Further, the Veteran has not asserted any prejudice as a result of any possible notice defects.  Therefore, no further notice is required.  

Concerning the duty to assist, the Veteran's service treatment records and identified post-service treatment records have been obtained and considered.  There is no indication that he receives any benefits from the Social Security Administration pertaining to hearing loss.  In addition, the Veteran was afforded VA audiological examinations in October 2009 and June 2011.  As directed in the prior remands, the examiners conducted all necessary testing to determine whether there is a current hearing loss disability in either ear.  As discussed below, the October 2009 examiner recorded puretone thresholds and speech discrimination scores, which demonstrated a left ear hearing loss disability for VA purposes, but no a right ear hearing loss disability.  VA treatment records are also consistent with these results.  In addition, the examiners recorded the Veteran's reported in-service noise exposure and onset of hearing loss, as directed in the prior remands.  

The Board notes that the Veteran's representative has argued that the June 2011 examination is inadequate because the examiner was unable to offer an opinion as to the etiology of the Veteran's hearing loss with resulting to speculation. See post-remand written brief presentation.  However, this was because the Veteran's puretone thresholds and speech discrimination scores were found to be inconsistent and unreliable, and further testing was consistent with malingering.  In addition, the examiner considered the prior VA treatment records and noted that they showed normal right ear hearing and mild left ear hearing loss.  Accordingly, the invalid results and the VA examiner's resulting inability to offer an opinion without resorting to speculation reflects consideration of all available evidence, and is due to the Veteran's failure cooperate with the development process.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development).  Under these circumstances, no further VA examination or development is necessary, and the current medical evidence is sufficient for a fair adjudication.

For all of the above reasons, the Board finds that the AOJ substantially complied with the remand instructions.  See D'Aries, 22 Vet. App. at 106.  In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not prejudicial or harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

In addition, certain chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss), will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Veteran asserts that he currently has bilateral hearing loss as a result of noise exposure from gunfire during basic training, to include firing an M-16 on one occasion with inadequate hearing protection.  See, e.g., notice of disagreement, DRO hearing transcript. 

There is no documentation of any noise exposure in the Veteran's service records.  However, he is competent to report noise exposure, as this is issue is factual in nature and is observable by his own senses.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Barr, 21 Vet. App. at 307-08.  In addition, the Veteran's Report of Transfer or Discharge (DD Form 214) confirms a military occupational specialty of weapons mechanic, which would be consistent with noise exposure, to include during basic training.  Further, the Veteran has been granted service connection for tinnitus based on such reported military noise exposure.  As such, resolving all reasonable doubt in the Veteran's favor, in-service noise exposure is established.

However, the evidence must also demonstrate a current disability due to such in-service noise exposure.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Here, audiological evaluation during the Veteran's service enlistment examination in January 1978 showed normal hearing in the right ear, with puretone thresholds ranging from 5 to 20 decibels at all levels.  However, there were some indication of left ear hearing loss at that time, although not yet a disability for VA purposes, as the puretone threshold at 4000 and 6000 Hertz was 35 decibels.  There was no separation examination upon the Veteran's separation from service in July 1978.

The Veteran first sought VA treatment for hearing loss in 2003, and he was unsure of the onset date at that time.  Subsequent audiological testing for treatment purposes demonstrated asymmetrical hearing loss, with normal hearing in the right ear for VA purposes, but significant left ear hearing loss, which met the VA definition of a disability.  See, e.g., January 2007 ENT consult.  

Consistent with these records, at the October 2006 VA examination, the Veteran had puretone thresholds of 15 to 20 decibels at 500 through 2000 Hertz, 25 decibels at 3000 Hertz, and 30 decibels at 4000 Hertz, with 94 percent speech discrimination.  This does not meet VA's definition of hearing loss disability.  See 38 C.F.R. § 3.385.  During the June 2011 VA examination, the examiner was unable to record valid puretone thresholds or speech discrimination scores, as the Veteran's responses were inconsistent and he only stated nonsense words.  However, the examiner noted that prior treatment records showing normal hearing in the right ear.  Accordingly, as the evidence of record fails to show a current right ear hearing loss disability for VA purposes, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Concerning the left ear, the October 2006 VA examiner recorded puretone thresholds above 40 decibels at two levels, with 75 decibels at 3000 Hertz and 80 decibels at 4000 Hertz, as well as a speech discrimination score of 76 percent.  As such, the evidence demonstrates a current left ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

With regard to the etiology of such disability, this examiner was unable to offer an opinion without resorting to speculation since the Veteran had a puretone threshold of 35 decibels at several levels upon his entry into service, there was no separation examination, and he did not seek treatment until 2003.  The Board notes that lay evidence may not be deemed not credible solely due to a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The October 2006 examiner noted that the Veteran's left ear hearing was considerably poorer from 2004 forward than it was in 1978.  The Veteran has not reported any post-service hazardous noise exposure, and he was unable to specify the date of onset of his hearing loss.  In contrast, this examiner opined that the Veteran's tinnitus was as likely as not due to service, as he reported an onset during service upon firing a rifle.  As noted above, service connection has been granted for tinnitus.  In addition, the Veteran's treating VA provider stated in February 2004 that his tinnitus was likely related to his hearing loss.  

Under these circumstances, the Board finds that the evidence is in relative equipoise as to the etiology of the Veteran's left ear hearing loss, to include whether it is related to service or to the service-connected tinnitus.  Therefore, the benefit of the doubt doctrine applies all reasonable doubt must be resolved in his favor concerning the etiology of the current left ear hearing loss.  Accordingly, as the evidence establishes a current left ear hearing loss disability that was either incurred or aggravated as a result of in-service noise exposure, or is related to the service-connected tinnitus, service connection is warranted.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.


REMAND

Further development is necessary for a fair adjudication of the Veteran's remaining claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Specifically, the Veteran's current mental health diagnosis or diagnoses remains unclear.  In this regard, letters from a private provider, Dr. H, dated in 2008 and 2009 record diagnoses of depression, schizophrenia, and panic disorder.  However, VA treatment records dated from 2004 through 2008 generally reflect diagnoses of depression and/or nervousness.  In addition, service records note treatment prior to service for anxiety or nervousness, and there is documentation of "personal problems" and treatment for anxiety during service.  The Board notes that the July 2011 VA mental health examiner stated that the Veteran's self-reported symptoms were consistent with diagnoses of PTSD and major depressive disorder with psychotic symptoms.  However, the examiner also stated that the Veteran appeared to be exaggerating his symptoms, and that these reports were unreliable.  

There is also an indication of outstanding treatment records that may be pertinent to the Veteran's claim.  Specifically, during the July 2011 VA examination, he reported VA mental health treatment since 2004, including shortly before the examination.  However, the most recent VA mental health records in the claims file are dated in February 2008. The Veteran also reported private treatment about 3 years prior to the VA examination that occurred every few weeks and lasted for 2 years.  He had previously authorized VA to obtain records from private provider Dr. H, who was located in Brookhaven, for treatment starting in April 2007.  There are letters summarizing the Veteran's symptoms from this provider in April 2008 and May 2009.  However, it appears that only one request was made for records from this provider, in September 2009, and no such records were provided.  

VA must make reasonable requests to obtain pertinent records from non-VA providers for whom sufficient identifying information and authorization is provided, to include at least one follow-up request.  See 38 C.F.R. § 3.159(c)(1).  As the Veteran's current mental health diagnosis remains unclear, these records could provide support for his claim and must be requested.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998) (stating that VA records are considered to be in the constructive possession of VA adjudicators, and a remand is necessary if such records may have an impact on the adjudication of a claim).  Therefore, upon remand, appropriate requests should be made to obtain any pertinent, outstanding treatment records pertaining to the Veteran's claims, specifically to include any VA mental health treatment records dated from February 2008 forward and any records from Dr. H in Brookhaven, upon receipt of a completed authorization form.  

Thereafter, the Veteran should be scheduled for a new VA mental health examination to determine the nature and etiology of any current acquired psychiatric disorder, including but not limited to PTSD, depression, or anxiety.  The examiner should offer an opinion as to whether any currently diagnosed disorder preexisted service and was aggravated by service, or was otherwise incurred or aggravated during service, as set forth below.  The Board notes that the July 2011 examiner did not fully address these questions.  Although the examiner stated that the Veteran's PTSD was as likely as not related to service, and his depression was not likely related to service, he did not provide a rationale for such opinions, and he also later stated that this diagnoses in and of themselves were questionable.

Development and adjudication upon remand should reflect consideration of all lay and medical evidence of record.  In this regard, the Veteran reports that he had no mental health symptoms (to include depression or anxiety) upon entry into service in March 1978, and that he has had symptoms continuously since that time.  The Board notes that he is competent as a lay witness to describe his observable mental health symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr, 21 Vet. App. at 307-08; Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007).  Further, lay evidence may not be deemed not credible solely due to a lack of contemporaneous medical evidence.  However, the absence of such evidence may be considered together with other evidence of record in determining credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

Development and adjudication should also reflect consideration of the particular standards applicable to service connection claims for PTSD, as opposed to other mental health disorders.  With respect to the claim for PTSD, the Veteran has not claimed that he was involved in combat, and there is no other indication of combat in the record.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(f) (2011) (providing for relaxed evidentiary standards as to stressors where a veteran engaged in combat with the enemy).  Further, there is no indication that the Veteran was diagnosed with PTSD during service.  See 74 Fed. Reg. 14, 491 (March 31, 2009) (amending 38 C.F.R. § 3.304(f) in cases where PTSD is diagnosed during service).  VA recently amended the applicable regulations to liberalize the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  Briefly, the current regulations provide that lay testimony may be sufficient to establish the occurrence of an in-service stressor where it involves the fear of hostile military or terrorist activity, which is consistent with the places, types, and circumstances of the veteran's service.  See id.  The Board notes that the Veteran served during a time of peace, subsequent to the Vietnam era, and was discharged prior to completing training.  His currently reported stressors are not related to fear of hostile military or terrorist activity, nor would they be consistent with the circumstances of his service.  

Where the above-described conditions are not met, as in this case, the claimed in-service stressors must be independently verified to establish service connection for PTSD.  Here, the Veteran's claimed stressors of being caught in the dorm during a fire with a lot of smoke during service and seeing a man being stabbed in a restroom were not able to be verified.  The Board notes that he did report having nightmares about a fire or smoke on several occasions for VA treatment purposes from 2004 forward, as well as additional stressful incidents.  In addition, the Board observes that the stressor requirements for PTSD claims do not need to be met to establish service connection for other mental health diagnoses.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to complete an authorization form (VA Form 21-4142) for any non-VA mental health providers, specifically to include Dr. H in Brookhaven.  After obtaining the necessary authorizations, request copies of any outstanding treatment records, including but not limited to any records from Dr. H in Brookhaven and any VA mental health records dated from February 2008 forward.  All requests and all responses, including negative responses, should be documented, and all records received must be associated with the claims file.  If any identified records cannot be obtained after making reasonable efforts, the Veteran must be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

2.  Thereafter, schedule the Veteran for a VA mental health examination to determine the nature and etiology of any current acquired psychiatric disorder, including but not limited to PTSD, depression, or anxiety.  The entire claims file, including a copy of the current and prior remands, should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:

(a)  Does the Veteran currently have an acquired psychiatric disorder?  Please identify any such disabilities, including but not limited to PTSD, depression, or anxiety.  In offering such opinion, please consider all lay and medical evidence, to include VA and private treatment records, as well as the July 2011 VA examination report.

(b)  For each currently diagnosed disorder, did such disorder clearly and unmistakeably preexist the Veteran's entry into active duty in March 1978?  In offering such opinion, please consider all lay and medical evidence of record.  Specific consideration should be given to the 1971 private records and the 1978 summary of treatment from Dr. A (included in the service records), as well as the January 1978 entrance examination report and the February 1978 military mental health consultation.

(c)  Please address the etiology and effect of the Veteran's service, if any, on any currently diagnosed mental health disorder, as set forth in the questions below.  In answering each of these questions, please consider all lay and medical evidence of record.  In particular, consideration should be given to the multiple service personnel records noting "personal problems," the June 1978 note that the Veteran was doing well previously, and the June 1978 service treatment record noting that he was seen at the request of command for anxiety associated with technical training as a weapons mechanic.  In addition, consideration should be given to the stressors or in-service incidents reported for VA and private treatment purposes, to include nightmares about a fire or smoke in the dorm during service, and being chased by someone as recorded in several VA treatment records.

(d)  For any disorder that preexisted the Veteran's entry into military service, was such disorder clearly and unmistakeably aggravated as a result of service?  Or, was any increase in severity due to the natural progression of the disorder?  Please see paragraph (c), above, for further instructions as to this question.

(e)  For any disorder that did not preexist the Veteran's entry into service, is it at least as likely as not (probability of 50 percent or more) that such disorder was incurred or aggravated by service?  Please see paragraph (c), above, for further instructions as to this question.

(1)  If PTSD is diagnosed, please note that there are no verified stressors as of the date of this remand.  However, please indicate whether any further stressors that may be reported have been verified, or are related to a fear of hostile or terrorist activity.  In addition, offer an opinion as to whether any such stressors resulted in any current PTSD.

(2)  For any currently diagnosed acquired psychiatric disorder other than PTSD, is it at least as likely as not (probability of 50 percent or more) that such disorder was incurred or aggravated as a result of service?

A complete rationale must be provided for any opinion offered, which should reflect consideration of all lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim for an acquired psychiatric disorder based on all lay and medical evidence of record.  All theories of service connection should be addressed, to including aggravation of a preexisting disorder.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


